DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a CIP of 16/046,487 filed 07/26/2018 (PAT 10799486), which is a CON of 15/638,901 filed 06/30/2017 (PAT 10092553). The 15/638,901 is a CIP of 15/485,813 filed 04/12/2017 (PAT 10092557). The 15/485,813 also has provisional benefit of 62/322,008 filed 04/13/2016.
It is noted that this application appeared to be a CON of 16/046,487, rather than a CIP (submitted in Application Data Sheet (ADS)). The original claim set and specification filed 09/08/2020 in this instant application are the same as the original claim set and specification from parent application 16/046,487. 
In the event that correction need to be made to the continuing data, Applicant may submit a written request for a corrected filing receipt, including a properly marked-up ADS showing the changes with strike-through for deletions and underlining for additions.
It is further noted that the subject matter of "wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%" in base claim 1 of this instant application is not present in the parent application 15/485,813. In addition, said subject matter is also not present in the provisional application 62/322,008. Thus, the claims in this instant application will not receive benefit of parent 
As a result, claims 1-20 in this instant application are afforded the effective filing date of 06/30/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2020 and 06/17/2021 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
Claims 1-20 are pending in this instant application, and examined herein on the merits for patentability.

Claim Objections
Claim 5 is objected to because of the following informalities: “the” is recited twice in line 2 of the claim.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “the” is recited twice in line 2 of the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: It is noted that claim 7 recited improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the .  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: please add “and” after the term “clear” in line 5 of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “phenols” is recited twice in lines 3 and 5 of the claim.  Appropriate correction is required.
Claims 16-18 are objected to because of the following informalities: please amend “The nimodipine formulation” to “The nimodipine injection concentrate formulation” so as claims 16-18 has proper antecedent to claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Thus, the resulting claim 20 does not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 7-9, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication date: 27 February 2008; translation and citation via Google Patents; cited by Applicant in IDS filed 01/25/2019) in view of Gillessen et al (8 October 2009; US 2009/0253722 A1; cited by Applicant in IDS filed 01/25/2019) and Alam et al (7 November 1989; US 4,879,308; cited by Applicant in IDS filed 01/25/2019).
Regarding claims 1, 4, 7 and 8, CN101129366A teaches a concentrate solution for injection comprising nimodipine, ethanol, water, and Tween types surfactants, wherein the concentration of nimodipine is 4 mg/ml (abstract; page 2; claims 1-14). It is noted that the concentration of 4 mg/ml meets the “concentration from about 0.01 to about 5 mg/ml” of the claimed invention. CN101129366A further teaches the nimodipine drug solution is within micelle, and the concentrate solution is stable, clear and no precipitation formed (page 2).

Regarding the stored in a container wherein the dissolved oxygen content is about 2 ppm and the headspace oxygen content is less than 5% of claim 1, Gillessen teaches a concentrated stock solution for direct injection as a bolus or as i.v. infusion after dilution with appropriate injectable solutions, comprising a drug with stability problems during storage such as iclaprim (abstract; [0009], [0043]-0048], [0077]-[0080], [0099], [0105] and [0106]). Gillessen addressed the stability problems of concentrated stock solution by substantially excluding oxygen from the concentrated solution by well-known method of elimination of oxygen from solutions (i.e., purging with nitrogen until the desired low oxygen concentration is achieved) and storing the resultant solution in a sealed container (i.e., ampule or vial) with an oxygen concentration in the headspace of less than 5%, so as to improve the chemical stability of drug such as iclaprim ([0005]-[0011], [0043]-[0048], [0077]-[0080] and [0099]). Gillessen teaches the improved concentrated stock solution are stable for an extended period of time, particularly between 1 month and at least 24 months, which can be conditioned in containers such as vials or ampules which have the advantage of easy storage and shipping ([0009], [0077]-[0080] and [0105]).
It would have been obvious to one of ordinary skill in the art provided the guidance from Gillessen to produce the nimodipine drug solution of CN101129366A with a dissolved oxygen content of about 2 ppm and store the resultant solution with the low oxygen content in a sealed container with a headspace oxygen content is less than 
While Gillessen taught that the drug solution was purged with nitrogen until the oxygen concentration is 0.8 ppm or less in the solution, an oxygen content less than about 2 ppm of the claimed invention, it would have been obvious in view of Alam to routinely optimize the purging of nitrogen in the drug solution so as to achieve a nimodipine solution with an oxygen content of about 2 ppm and still maintain the storage stability of nimodipine in the formulation for an extended period of at least 24 months (2 years). Alam provided the guidance that it is well-known in the art and obvious by routine optimization to use known method/technique of eliminating of oxygen 
Regarding claim 3, CN101129366A teaches the concentrate solution is made to a 1 mL or 2 mL preparation (page 3, Examples 1-6).
Regarding claim 9, CN101129366A teaches the concentrate solution is further diluted with 5% dextrose to a volume for administration via an infusion of a concentration 0.016 mg/ml (page 3).
Regarding claim 15, the nimodipine injection concentrate formulation of claim 1 has been taught above by CN101129366A and thus, it is noted that the recitation of “which is prepared by mixing the nimodipine base or a pharmaceutically acceptable nimodipine salt with the organic solvent; adding the hydrophilic surfactant to the mixture of nimodipine and organic solvent; and thereafter adding from about 0.5 ml to about 4 ml of a pharmaceutically acceptable aqueous medium for injection to prepare a nimodipine concentrate formulation” is a product-by-process limitation. Thus, “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). Also, see MPEP 2113 [R-1]. Furthermore, as discussed above, Gillessen and Alam provided the guidance and motivation to performing known method/technique of eliminating oxygen from the nimodipine solution of CN101129366A by optimizing the purging the nimodipine solution with nitrogen until a desired oxygen content of about 2 ppm is achieved and storing the resulting nimodipine solution in a seal container with a headspace replacement with an inert gas.
Regarding claim 19, CN101129366A teaches the concentrate formulation of nimodipine was highly stabled and is also a thermodynamically stable system (page 2). Gillessen taught the improved concentrated stock solution with low oxygen content and stored in a seal container with a headspace oxygen content is less than 5% is stable for an extended period of time, particularly between 1 month and at least 24 months ([0010]). Alam taught that it was well-known in the art and obvious by routine optimization to use known method/technique of eliminating of oxygen from the drug solution by purging the solution with nitrogen until the oxygen level of the solution falls below about 2 ppm and ensure the drug solution is stable for at least 1 years (column 5, 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurgen et al (16 September 2004; US 2004/0180005 A1; cited by Applicant in IDS filed 01/25/2019) in view of CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; cited by Applicant in IDS filed 01/25/2019), Gillessen et al (8 October 2009; US 2009/0253722 A1; cited by Applicant in IDS filed 01/25/2019) and Alam et al (7 November 1989; US 4,879,308; cited by Applicant in IDS filed 01/25/2019).
Regarding claim 1, Jurgen teaches a nanodispersion in the form of a concentrate micellar formulation comprising nimodipine as the active substance, ethanol, water, and hydrophilic surfactants (i.e., poloxamer) ([0049]-[0066] and [0082]-[0086]; Examples 2 and 8). Jurgen teaches the formulation is stable and clear (Examples 2 and 8). Jurgen teaches the concentration of active substance can be between 0 and 50 wt.% ([0064]).

Regarding the concentration of nimodipine of claim 1, CN101129366A teaches a concentrate solution for injection comprising nimodipine, ethanol, water, and Tween types surfactants, wherein the concentration of nimodipine can be as low as 4 mg/ml (abstract; page 2; claims 1-14). CN101129366A further teaches the nimodipine drug solution is within micelle, and the concentrate solution is stable, clear and no precipitation formed (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to determine the optimum concentration of nimodipine in a concentrate solution via routine optimization, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, CN101129366A taught that the concentration of nimodipine can be as low as 4 mg/ml, and Jurgen also provided the generic teaching that the concentration of nimodipine as the active substance can be between 0 and 50 wt.% (Jurgen: [0064]). Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).

Regarding the stored in a container wherein the dissolved oxygen content is about 2 ppm and the headspace oxygen content is less than 5% of claim 1, Gillessen teaches a concentrated stock solution for direct injection as a bolus or as i.v. infusion after dilution with appropriate injectable solutions, comprising a drug with stability problems during storage such as iclaprim (abstract; [0009], [0043]-0048], [0077]-[0080], [0099], [0105] and [0106]). Gillessen addressed the stability problems of concentrated stock solution by substantially excluding oxygen from the concentrated solution by well-known method of elimination of oxygen from solutions (i.e., purging with nitrogen until the desired low oxygen concentration is achieved) and storing the resultant solution in a sealed container (i.e., ampule or vial) with an oxygen concentration in the headspace of less than 5%, so as to improve the chemical stability of drug such as iclaprim (([0005]-[0011], [0043]-[0048], [0077]-[0080] and [0099]). Gillessen teaches the improved concentrated stock solution are stable for an extended period of time, particularly between 1 month and at least 24 months, which can be conditioned in containers such 
It would have been obvious to one of ordinary skill in the art provided the guidance from Gillessen to produce the nimodipine drug solution of CN101129366A with a dissolved oxygen content of about 2 ppm and store the resultant solution with the low oxygen content in a sealed container with a headspace oxygen content is less than 5%, and produce the claimed invention. One of ordinary skill in the art would have been motivate do so because CN101129366A is drawn to improving the storage stability of nimodipine in aqueous solution for injection (page 2), and Gillessen provided the guidance for improving storage stability of aqueous drug solution for injection by excluding oxygen from the concentrated solution by well-known method of elimination of oxygen from solutions such as purging with nitrogen until the desired low oxygen concentration is achieved and storing the resultant solution in a sealed container (i.e., ampule or vial) with an oxygen concentration in the headspace of less than 5%. Thus, an ordinary artisan provided the guidance from Gillessen would have been motivated to perform known method/technique of eliminating oxygen from the nimodipine solution of CN101129366A to a desired oxygen content of about 2 ppm, and further storing the resultant solution with an oxygen gent of about 2 ppm in a sealed container with a headspace oxygen content is less than 5%, so as to improve the stability of nimodipine in the formulation during storage, and produce Applicant's claimed invention with reasonable expectation of success.
While Gillessen taught that the drug solution was purged with nitrogen until the oxygen concentration is 0.8 ppm or less in the solution, an oxygen content less than 
Regarding claim 2, CN101129366A teaches formulation contains from as low as 4 mg/ml of nimodipine, from 10 mg – 600 mg/ml of Tween surfactants, from 0.1 mg/ml to 500 mg/ml of ethanol and water for injection from 0.01 – 0.99 ml (page 2; claims 7-13).  It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of concentration of nimodipine, surfactant, solvent 
Regarding claim 3, CN101129366A teaches the concentrate solution is made to a 1 mL or 2 mL preparation (page 3; Examples 1-6).
Regarding claim 4, as discussed above, CN101129366A taught the surfactant is a Tween type surfactant (claim 2). Jurgen also teaches the surfactant is a hydrophilic surfactant such as poloxamers ([0057]).
Regarding claims 5 and 6, CN101129366A teaches the polysorbate 80 as the surfactant and the formulation contains 10 mg-600mg/ml of surfactant (page 2; claims 8 and 13).  Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of concentration of surfactant in the concentrate formulation would have been obvious before the effective filing date of applicant's invention.
Regarding claim 7, as discussed above, CN101129366A taught polysorbate 80 as the surfactant (claim 2).
Regarding claim 8, as discussed above, both CN101129366A and Jurgen taught the solvent was ethanol (claims 3 and 13).
Regarding claim 9, CN101129366A teaches the concentrate solution is further diluted with 5% dextrose to a volume for administration via an infusion of a concentration 0.016 mg/ml (page 3).

Regarding claim 11, Jurgen and CN101129366A teaches the formulation contains alcohol (Jurgen: [0053]; CN101129366A: claim 3).
Regarding claim 12, Jurgen teaches the formulation can be filled up on a 50 mL syringe (Jurgen: [0094]-[0095]). CN101129366A teaches the concentrate solution is further diluted with 5% dextrose to a volume for administration via an infusion of a concentration 0.016 mg/ml of nimodipine and the formulation can contain a concentration of ethanol from as low as 0.1 mg/ml (page 3; claim 13). Jurgen and CN101129366A taught the nimodipine is micelles (page 2). CN101129366A taught the formulation was stable, clear and had no precipitation (page 2).
Regarding claims 13 and 14, Jurgen teaches the particle size of the micelle is 20-25 nm ([0079] and [0138]). CN101129366A also taught the micelle was nanosize (middle of page 2). It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing 
Regarding claim 15, the nimodipine injection concentrate formulation of claim 1 has been taught above by Jurgen and CN101129366A and thus, it is noted that the recitation of “which is prepared by mixing the nimodipine base or a pharmaceutically acceptable nimodipine salt with the organic solvent; adding the hydrophilic surfactant to the mixture of nimodipine and organic solvent; and thereafter adding from about 0.5 ml to about 4 ml of a pharmaceutically acceptable aqueous medium for injection to prepare a nimodipine concentrate formulation” is a product-by-process limitation. Thus, “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). Also, see MPEP 2113 [R-1]. Furthermore, as discussed above, Gillessen and Alam provided the guidance and motivation to performing known method/technique of eliminating oxygen from the nimodipine solution of CN101129366A by optimizing the 
Regarding claim 16, CN101129366A teaches the polysorbate 80 as the surfactant and the formulation contains 10 mg-600mg/ml of surfactant (claims 7 and 13).  Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of concentration of surfactant in the concentrate formulation would have been obvious before the effective filing date of applicant's invention.
Regarding claim 17, CN101129366A teaches the formulation can contain a concentration of ethanol from as low as 0.1 mg/ml (page 2; claim 13). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of concentration of organic solvent such as ethanol in the formulation would have been obvious before the effective filing date of applicant's invention.
Regarding claim 18, CN101129366A teaches the pH of the formulation is in the range of 4.5 to 7.5 (claim 11).
Regarding claim 19, CN101129366A teaches the concentrate formulation of nimodipine was highly stabled and is also a thermodynamically stable system (page 2). Gillessen taught the improved concentrated stock solution with low oxygen content and stored in a seal container with a headspace oxygen content is less than 5% is stable for an extended period of time, particularly between 1 month and at least 24 months ([0009], [0077]-[0080] and [0105]). Alam taught that it was well-known in the art and obvious by routine optimization to use known method/technique of eliminating of oxygen 
Regarding claim 20, CN101129366A teaches the nimodipine formulation is chemically stable for continuous infusion (page 3). Gillessen taught the improved concentrated stock solution with low oxygen content and stored in a seal container with a headspace oxygen content is less than 5% is stable for an extended period of time, particularly between 1 month and at least 24 months and is used for i.v. infusion upon further dilution ([0009], [0077]-[0080] and [0105]). Alam taught that it was well-known in the art and obvious by routine optimization to use known method/technique of eliminating of oxygen from the drug solution by purging the solution with nitrogen until the oxygen level of the solution falls below about 2 ppm and ensure the drug solution is stable for at least 1 years and the drug solution is used for i.v. infusion upon dilution (column 3, lines 23-27; column 6, lines 1-6 and 48-56; column 7, lines 28-35).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Claims 1, 3-7, 9, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (10 March 2004; CN1480140A; cited by Applicant in IDS filed 11/04/2019) in view of Gillessen et al (8 October 2009; US 2009/0253722 A1; cited by Applicant in IDS filed 01/25/2019) and Alam et al (7 November 1989; US 4,879,308; cited by Applicant in IDS filed 01/25/2019).
Regarding claim 1, Zhang teaches an injection solution comprising nimodipine in a concentration from 0.5 to 2 mg/ml, and particularly about 0.6 mg/ml or 0.8 mg/ml; propylene glycol (an organic solvent), water for injection (an aqueous carrier) and Tween 80 (polysorbate 80; a polyoxyethylene sorbitan fatty acid ester) as the only surfactant (abstract; pages 2-10). It is noted that polysorbate 80 is a surfactant, thereby forms micelles, and thus, the nimodipine in the solution of Zhang would be contained in the micelles of the polysorbate 80. Zhang further teaches that the nimodipine injection solution is stable and clear, and stored in a vial (a container) (bottom of page 4). 	However, Zhang does not teach the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5% of claim 1.
Regarding the stored in a container wherein the dissolved oxygen content is about 2 ppm and the headspace oxygen content is less than 5% of claims 1 and 21, Gillessen teaches a concentrated stock solution for direct injection as a bolus or as i.v. infusion after dilution with appropriate injectable solutions, comprising a drug with stability problems during storage such as iclaprim (abstract; [0009], [0043]-0048], [0077]-[0080], [0099], [0105] and [0106]). Gillessen addressed the stability problems of concentrated stock solution by substantially excluding oxygen from the concentrated solution by well-known method of elimination of oxygen from solutions (i.e., purging with 
It would have been obvious to one of ordinary skill in the art provided the guidance from Gillessen to produce the nimodipine drug solution of Zhang with a dissolved oxygen content of about 2 ppm and store the resultant solution with the low oxygen content in a sealed container with a headspace oxygen content is less than 5%, and produce the claimed invention. One of ordinary skill in the art would have been motivate do so because Zhang is drawn to improving the storage stability of nimodipine in aqueous solution for injection (Zhang: pages 3-4), and Gillessen provided the guidance for improving storage stability of aqueous drug solution for injection by excluding oxygen from the concentrated solution by well-known method of elimination of oxygen from solutions such as purging with nitrogen until the desired low oxygen concentration is achieved and storing the resultant solution in a sealed container (i.e., ampule or vial) with an oxygen concentration in the headspace of less than 5%. Thus, an ordinary artisan provided the guidance from Gillessen would have been motivated to perform known method/technique of eliminating oxygen from the nimodipine solution of Zhang to a desired oxygen content of about 2 ppm, and further storing the resultant 
While Gillessen taught that the drug solution was purged with nitrogen until the oxygen concentration is 0.8 ppm or less in the solution, an oxygen content less than about 2 ppm of the claimed invention, it would have been obvious in view of Alam to routinely optimize the purging of nitrogen in the drug solution so as to achieve a nimodipine solution with an oxygen content of about 2 ppm and still maintain the storage stability of nimodipine in the formulation for an extended period of at least 24 months (2 years). Alam provided the guidance that it is well-known in the art and obvious by routine optimization to use known method/technique of eliminating of oxygen from the drug solution by purging the solution with nitrogen until the oxygen level of the solution falls below about 2 ppm and ensure the drug solution is stable for at least 1 years (column 6, lines 1-6 and 48-56; column 7, lines 28-35). Thus, an ordinary artisan provided the guidance from the prior arts would have been capable of performing known method/technique of eliminating oxygen from the nimodipine solution of Zhang by optimizing the purging the nimodipine solution with nitrogen until a desired oxygen content of about 2 ppm is achieved, and arrive at Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 3, Zhang teaches the total volume is 1, 2, 2.5, or 3 mL (Examples 1-10).

Regarding claims 5 and 6, as discussed above, Zhang teaches the solution contains polysorbate 80. Zhang further teaches a solution containing 2 mg of nimodipine, 350 mg of propylene glycol, 50 mg of Tween-80 (polysorbate 80), 200 mg of mannitol and water for injection to 3 mL (Example 1); and thus, the percentage of polysorbate 80 in the solution or formulation of Zhang is about 8% of the solution.
Regarding claim 9, Zhang teaches the nimodipine solution is stable and clear (pages 2-5).	Regarding claim 15, the nimodipine injection concentrate formulation of claim 1 has been taught above by Zhang, Gillessen and Alam and thus, it is noted that the recitation of “which is prepared by mixing the nimodipine base or a pharmaceutically acceptable nimodipine salt with the organic solvent; adding the hydrophilic surfactant to the mixture of nimodipine and organic solvent; and thereafter adding from about 0.5 ml to about 4 ml of a pharmaceutically acceptable aqueous medium for injection to prepare a nimodipine concentrate formulation” is a product-by-process limitation. Thus, “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). Also, see MPEP 2113 [R-1]. Furthermore, as discussed above, Gillessen and Alam provided the guidance and motivation to performing known method/technique of eliminating oxygen from the nimodipine solution of CN101129366A by optimizing the purging the nimodipine solution with nitrogen until a desired oxygen content of about 2 ppm is achieved and storing the resulting nimodipine solution in a seal container with a headspace replacement with an inert gas.
Regarding claim 19, Zhang teaches the nimodipine solution was stable (pages 2-5). Gillessen taught the improved concentrated stock solution with low oxygen content and stored in a seal container with a headspace oxygen content is less than 5% is stable for an extended period of time, particularly between 1 month and at least 24 months ([0009], [0077]-[0080] and [0105]). Alam taught that it was well-known in the art and obvious by routine optimization to use known method/technique of eliminating of oxygen from the drug solution by purging the solution with nitrogen until the oxygen level of the solution falls below about 2 ppm and ensure the drug solution is stable for at least 1 years (column 6, lines 1-6 and 48-56; column 7, lines 28-35). Thus, characteristic of “which is stable when exposed to conditions of 40°C±2°C / 75%RH±5%RH for at least 3 months; or which is stable when exposed to conditions of 25°C±2°C / 60%RH±5%RH for at least 12 months” as claimed are implicit properties of 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 2, 8, 10-12, 16-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (10 March 2004; CN1480140A; cited by Applicant in IDS filed 11/04/2019) in view of Gillessen et al (8 October 2009; US 2009/0253722 A1; cited by Applicant in IDS filed 01/25/2019) and Alam et al (7 November 1989; US 4,879,308; cited by Applicant in IDS filed 01/25/2019), as applied to claim 1 above, and further in view of CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; cited by Applicant in IDS filed 01/25/2019).
The nimodipine injection concentration formulation of claim 1 is discussed above, and said discussion are incorporated herein in its entirety.
However, Zhang, Gillessen and Alam do not teach the limitations of claims 2, 8, 10-12, 16, 18, 20 and 22.
Regarding claim 2, CN101129366A teaches a nimodipine concentrate solution containing from as low as 4 mg/ml of nimodipine, from 10 mg – 600 mg/ml of Tween surfactants, from 0.1 mg/ml to 500 mg/ml of short chain polyol such as propylene glycol prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of concentration of nimodipine, surfactant, solvent and carrier in the formulation would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 I-II.
Regarding claim 8, CN101129366A teaches ethanol can be added as one of the solvent in a nimodipine injection solution (claims 3 and 13). Thus, an ordinary artisan provided the guidance from CN101129366A would look to including ethanol as one of the solvent in the solution of Zhang. One of ordinary skill in the art would have motivation to do so with reasonable expectation of success because CN101129366A 
Regarding claim 10, CN101129366A teaches the nimodipine concentrate solution can be further diluted with 5% dextrose to a volume for administration via an infusion of a concentration 0.016 mg/ml (page 3).  CN101129366A further teaches that the resultant formulation was stable, clear and had no precipitation (page 2).Thus, it would have been obvious to one of ordinary skill in the art to further dilute the nimodipine solution of Zhang with 5% dextrose to a volume for administration via an infusion and such dilution would be capable of the intended use of “for administration of a single 250 mL infusion bag or bottle that contains less than 2% w/v alcohol” of the claimed invention because Zhang also indicated that the is also suitable for intravenous injection and thus, an ordinary artisan would further dilute the nimodipine solution of Zhang per guidance from CN101129366A to provide an infusion solution that would be suitable for intravenous injection, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 11, CN101129366A teaches ethanol can be added in a nimodipine injection solution (claims 3 and 13). Thus, an ordinary artisan provided the guidance from CN101129366A would look to including ethanol in the solution of Zhang. One of ordinary skill in the art would have motivation to do so with reasonable expectation of success because CN101129366A provided the guidance to do so by 
Regarding claim 12, Zhang teaches that the nimodipine solution is suitable for intravenous injection (page 5, 2nd paragraph). CN101129366A teaches the nimodipine concentrate solution is further diluted with 5% dextrose to a volume for administration via an infusion of a concentration 0.016 mg/ml of nimodipine and the formulation can contain a concentration of ethanol from as low as 0.1 mg/ml (page 3; claim 13). CN101129366A taught the nimodipine is micelles (page 2). CN101129366A taught the formulation was stable, clear and had no precipitation (page 2). Thus, an ordinary artisan provided the guidance from CN101129366A would be capable of further diluting the nimodipine solution of Zhang with 5% dextrose to a volume for administration via an infusion (an intravenous injection) such as a volume as claimed so as to achieve a concentration of 0.016 mg/ml nimodipine in the infusion and also obtain an infusion containing a concentration of ethanol from as low as 0.1 mg/ml with a reasonable expectation that the resultant infusion solution remain stable and clear and suitable for intravenous injection, and achieve Applicant’s claimed invention.
Regarding claim 16, Zhang teaches polysorbate 80 as the surfactant in the nimodipine solution (Examples 1-10). CN101129366A teaches the polysorbate 80 as the surfactant in a nimodipine solution formulation and the formulation can contains 10 mg-600mg/ml of surfactant (claims 7 and 13) and the nimodipine concentrate solution of Zhang can be further diluted with 5% dextrose to a volume for administration via an 
Regarding claim 17, as discussed above, Zhang teaches that the nimodipine solution is suitable for intravenous injection (page 5, 2nd paragraph). CN101129366A teaches the nimodipine concentrate solution is further diluted with 5% dextrose to a volume for administration via an infusion of a concentration 0.016 mg/ml of nimodipine and the formulation can contain a concentration of ethanol from as low as 0.1 mg/ml (page 3; claim 13). CN101129366A taught the nimodipine is micelles (page 2). CN101129366A taught the formulation was stable, clear and had no precipitation (page 2). Thus, an ordinary artisan provided the guidance from CN101129366A would be capable of further diluting the nimodipine solution of Zhang with 5% dextrose to a volume for administration via an infusion (an intravenous injection) such as a volume as claimed so as to achieve a concentration of 0.016 mg/ml nimodipine in the infusion and also obtain an infusion containing a concentration of ethanol from as low as 0.1 mg/ml with a reasonable expectation that the resultant infusion solution remain stable and clear and suitable for intravenous injection, and achieve Applicant’s claimed invention. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of concentration of organic solvent such as ethanol in the 
Regarding claim 18, CN101129366A teaches the pH of a nimodipine formulation for injection is preferably in the range of 4.5 to 7.5 (claim 11). Thus, an ordinary artisan provided the guidance from CN101129366A would look to formulating the nimodipine solution of Zhang to a pH in the range of 4.5 to 7.5 so as it would meet the suitability for injection, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 20, CN101129366A teaches the nimodipine formulation of Zhang can be diluted such that it remain chemically stable for continuous infusion (page 3). Gillessen taught the improved concentrated stock solution with low oxygen content and stored in a seal container with a headspace oxygen content is less than 5% is stable for an extended period of time, particularly between 1 month and at least 24 months and is used for i.v. infusion upon further dilution ([0009], [0077]-[0080] and [0105]). Alam taught that it was well-known in the art and obvious by routine optimization to use known method/technique of eliminating of oxygen from the drug solution by purging the solution with nitrogen until the oxygen level of the solution falls below about 2 ppm and ensure the drug solution is stable for at least 1 years and the drug solution is used for i.v. infusion upon dilution (column 3, lines 23-27; column 6, lines 1-6 and 48-56; column 7, lines 28-35). Thus, an ordinary artisan would have looked to further diluting the nimodipine solution of Zhang to an infusion solution per 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (10 March 2004; CN1480140A; cited by Applicant in IDS filed 11/04/2019) in view of Gillessen et al (8 October 2009; US 2009/0253722 A1; cited by Applicant in IDS filed 01/25/2019) and Alam et al (7 November 1989; US 4,879,308; cited by Applicant in IDS filed 01/25/2019), as applied to claim 1 above, and further in view of Muller et al (12 January 1999; US 5,858,410).
The nimodipine formulation of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Zhang, Gillessen and Alam do not teach the particle size of the micelles of claim 13.
Regarding the particle size of the micelles of claim 13, Muller teaches a nanosuspension stabilized with a Tween surfactant, wherein the nanosuspension is used a medicament carrier for various drug, particularly drug used for intravenous 
It would have been obvious to one of ordinary skill in the art to optimize the particle size of the micelle in the nimodipine injection solution of Zhang to a median particle size in the range from about 0.5 nanometer to about 350 nanometer, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because as discussed above, Muller provided the guidance for optimizing the particle size of a nanosuspension (micelle) containing tween surfactant and drug to particle size suitable for intravenous injection, such as the particle size in the range of 200 to 400 nm, which overlaps the claimed range of from about 0.5 nanometer to about 350 nanometer. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of median particle size of micelles containing nimodipine would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 I-II.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (10 March 2004; CN1480140A; cited by Applicant in IDS filed 11/04/2019) in view of Gillessen et al (8 October 2009; US 2009/0253722 A1; cited by Applicant in IDS filed 01/25/2019) and Alam et al (7 November 1989; US 4,879,308; cited by Applicant in IDS filed 01/25/2019), as applied to claims 1 and 4 above, and further in view of CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; cited by Applicant in IDS filed 01/25/2019), as applied to claim 12, and further in view of Muller et al (12 January 1999; US 5,858,410).
The nimodipine injection formulations of claim 1, 4 and 12 are discussed above, and said discussion are incorporation herein in its entirety.
However, Zhang, Gillessen, Alam and CN101129366A do not teach the particle size of the micelles of claim 14.
Regarding the particle size of the micelles of claim 14, Muller teaches a nanosuspension stabilized with a Tween surfactant, wherein the nanosuspension is used a medicament carrier for various drug, particularly drug used for intravenous administration (column 5, lines 1-25; columns 7 and 8; Example 10). Muller teaches the size of the nanosuspension is in the range of 200 to 400 nm (Example 10). 
prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of median particle size of micelles containing nimodipine would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 I-II.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10092553. 

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10092553.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10092557. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter the claims of Patent ‘557, i.e., a nimodipine injection concentrate formulation containing nimodipine base or a pharmaceutically acceptable nimodipine salt in a concentration from about 0.01 to about 5 mg/ml; an organic solvent; a pharmaceutically acceptable aqueous carrier; and an effective amount of a hydrophilic surfactant, such that nimodipine in the injection concentrate formulation is contained in micelles and the formulation is stable and clear. 

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10092557.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No.10765671. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter the claims of Patent ‘671, i.e., a nimodipine injection concentrate formulation containing nimodipine base or a pharmaceutically acceptable nimodipine salt in a concentration from about 0.01 to about 5 mg/ml; an organic solvent; a pharmaceutically acceptable aqueous carrier; and an effective amount of a hydrophilic 
The difference between the claims of Patent ‘671and that of the instant application is the limitation of the formulation is “stored in a container wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in claim 1 from the instant application. However, it is noted that claim 9 from the instant application recites that the formulation is stored in an infusion bag or bottle, and the micellar solution of the formulation after dilution remained clear and displays no precipitation of nimodipine. Thus, the characteristic of “wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in the instant application would have been implicit in the nimodipine injection concentrate formulation that is stored in an infusion bag or bottle of the claims from the Patent ‘671.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10765671.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10799486. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter the claims of Patent ‘486, i.e., a nimodipine injection concentrate formulation containing nimodipine base or a pharmaceutically acceptable nimodipine salt in a concentration from about 0.01 to about 5 mg/ml; an organic solvent such as 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10799486.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-19 and 21-25 of copending Application No. 16281676 in view of CN1589795A (9 March 2005; English translation and citation via Google Patents; cited in IDS filed 09/03/2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter the claims of copending application ‘676, i.e., a nimodipine injection concentrate formulation containing nimodipine base or a pharmaceutically acceptable nimodipine salt with overlapping concentration; an organic solvent; a pharmaceutically acceptable aqueous carrier; and an effective amount of a hydrophilic surfactant such as polysorbate 80, such that nimodipine in the injection concentrate formulation is contained in micelles and the formulation is stable, clear and without crystalline nimodipine precipitate and stored in a container wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%.

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 16281676 in view of CN1589795A.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18-23 of copending Application No.17011345. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter the claims of copending application ‘345, i.e., a nimodipine injection concentrate formulation containing nimodipine base or a pharmaceutically acceptable nimodipine salt in a concentration from about 0.01 to about 5 mg/ml; an organic solvent; 
The difference between the claims of copending application ‘345 and that of the instant application is the limitation of the formulation is “stored in a container wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in claim 1 from the instant application. However, it is noted that claim 10 from the copending application ‘345 recites that the formulation is stored in an infusion bag or bottle, and the micellar solution of the formulation after dilution remained clear and displays no precipitation of nimodipine. Thus, the characteristic of “wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in instant application would have been implicit in the nimodipine injection concentrate formulation that is stored in an infusion bag or bottle of the copending application ‘345.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 17011345.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613